Title: To George Washington from John McDonald, 25 February 1782
From: McDonald, John
To: Washington, George


                  
                     Sir
                     Lancaster, Pensylvania 25th February 1782.
                  
                  Relying upon that liberality of sentiment you are universally considered to possess, I have presumed thus  to address your Excellency to solicite your indulgence in the following request, which if you are good enough to grant, I shall ever retain a due sense of.
                  By the fortune of War I was taken prisoner under Lord Cornwallis at York in Virginia.  I have an Uncle in St Mary’s County Maryland, John Somervell by name, whom I never saw, but as I have often heard my Mother mention him with great tenderness and affection.  I am acceedingly desirous to pay him a visit,could I be so happy Sir, as to obtain your permission for that purpose.
                  
                      As my request can in noways affect the Publick, and as  I should hold a Parole in St Mary’s County, as sacred as in any other part of the Continent, I flatter myself General Washington will not give me a refusal.  I have the honor to be Sir Your Excellency’s most obedient and most humble Servant,
                  
                     John McDonald
                     Lieut. 80th British Regt
                  
               